Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Slade (US 2005/0261043 A1) generally discloses a fantasy sports game.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
determining, based on at least a first part of received statistics and the first fantasy team, a first expected performance value for the first fantasy team; presenting the first user with an indication of the first expected performance value; receiving an indication of an alteration to the first fantasy team that results in a second fantasy team, in which the second fantasy team includes a second plurality of members that each correspond to a respective participant in the event; determining, based on at least a second part of the received statistics and the second fantasy team, a second expected performance value of the second fantasy team; presenting the first user with an indication of the second expected performance value; receiving a third fantasy team from a second user, in which the third fantasy team includes a third plurality of members that each correspond to a respective participant in the event chosen by the second user; determining, based on at least a third part of received statistics and the third fantasy team, a third expected performance value for the third fantasy team; presenting the second user with an indication of the third expected performance value; determining a characteristic for a fantasy game involving the second fantasy team and the third fantasy team defined by the second expected performance value and the third expected performance value, and forming the fantasy game defined by the characteristic and involving the second fantasy team and third fantasy team between the first user and the second user; and determining an outcome of the fantasy game based on the characteristic and performance of the second and third pluralities of members  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715